Citation Nr: 1119242	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  05-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, including as secondary to service-connected lumbar myositis.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder, including as secondary to service-connected lumbar myositis.

3.  Entitlement to service connection for a right knee disorder, including as secondary to service-connected lumbar myositis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

A final RO decision dated in August 1997 denied a claim for service connection for a psychiatric disorder, including as secondary to service-connected lumbar myositis.  The RO did not address whether the Veteran had submitted new and material evidence sufficient to reopen this claim.  In February 2008, the Board remanded this case for such consideration, as well as other development.  Upon reconsidering that matter, the RO determined that new and material evidence had not been received to reopen the claim.  In addition, the other development was completed.  

The issues of service connection for left and right knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an August 1997 rating decision, the RO denied service connection for a nervous condition.  A notice of disagreement was not received within the subsequent one-year period.

2.  Evidence submitted since the RO's August 1997 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not raise a reasonable possibility of substantiating the claim.

3.  In September 2000, the Board denied service connection for a left knee disorder.

4.  Evidence submitted since the Board's September 2000 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1997 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

2.  New and material evidence has not been received since the RO's August 1997 rating decision; thus, the claim of service connection for a psychiatric disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009), 38 C.F.R. § 3.156 (2010).

3.  The September 2000 Board decision, in which the Board denied service connection for a left knee disorder, is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2010).

4.  New and material evidence has been received since the Board's September 2000 decision; thus, the claim of service connection for a left knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Psychiatric Disorder

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to claims to reopen finally disallowed claims, the VCAA requires notice of the evidence needed to reopen the claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in March 2004, December 2004, August 2005, and March 2008, informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) as stated above, and included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided regarding the Veteran's claim.

Regarding the duty to assist, the RO has obtained the Veteran's service, VA, private, and Social Security Administration treatment records.  In claims to reopen previously denied claims, assistance does not include providing a medical examination or obtaining a medical opinion unless new and material evidence has been submitted pursuant to certain directives described below.  38 C.F.R. § 3.159(c)(4)(i).  Here, a VA examination was provided to the Veteran which yielded an unfavorable opinion.  Additionally, no further duty to assist has been triggered.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  Service connection may be also established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The service treatment records do not reflect treatment or diagnosis of a psychiatric disorder.  

Post-service, in 1995, the Veteran was seen at the First Hospital Panamericano as well as by VA for a bipolar disorder.  An August 1995 private neurology report (the signature of the physician is illegible) also shows that the Veteran had a psychiatric disorder, by history.  A Social Security Administration (SSA) decision also reflected that the Veteran had a bipolar disorder as shown in a psychiatric evaluation performed by Dr. Rivera.  It was noted in that report that the onset of the illness was in March 1995.  VA records dated in 1996 showed that the Veteran had a bipolar disorder.  

In an August 1997 rating decision, service connection for a nervous condition was denied on a direct basis and as secondary to a back disorder (which was not service-connected at that time).  It was noted that the service treatment records were completely silent as to complaints or treatment of a neuropsychiatric disorder.  The post-service evidence showed that the first sign of a neuropsychiatric disorder was in March 1995, 16 years after the Veteran's discharge from service.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

Since the prior final decision, evidence has been added to the claims file.  A subsequently received private February 1997 report showed that he Veteran had a bipolar disorder versus schizoaffective disorder.  Thereafter, VA records continued to show that the Veteran had a bipolar disorder and was taking medications, such as Lithium.  A screening for posttraumatic stress disorder (PTSD) was negative.  In a February 2001 statement, Reinaldo Carreras. M.D., indicated that the Veteran had a bipolar disorder, by history.  Medical records from Metropolitan Life Insurance Company show that the Veteran was being treated for an organic-affective disorder versus a bipolar disorder.  Medical records from MetLife and the "Disability Determination Program" also reflect that the Veteran had a bipolar disorder which was first shown in 1995. 

In April 2004, the Veteran was afforded a VA psychiatric examination.  The claims file was reviewed.  The current examination yielded a diagnosis of bipolar disorder.  The examiner stated that the Veteran's bipolar disorder was not due to nor secondary to his service-connected back condition.  

In a July 2005 report, Ruben Rivera Carrion, a psychiatric physician, indicated that the Veteran had a bipolar disorder, mixed, which had an onset dated in 1995.

In a December 2005 report of Reinaldo J. Carreras, M.D., it was noted that the Veteran had a bipolar disorder with psychotic features, by history.  This diagnosis is supported by his clinical records.  

The additional medical evidence, while "new" to the extent that it was not previously reviewed, does not suggest that the Veteran's current psychiatric disorder is related to service, was manifest in the initial post-service year, or is etiologically related to the service-connected lumbar myositis.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of a nexus, does not constitute new and material evidence); see also Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence.).  

On the contrary, the additional evidence includes a VA medical opinion to the effect that the psychiatric disability is not related to the service-connected lumbar myositis.  The examiner's opinion was based on a comprehensive review of the claims file and an examination of the Veteran.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (unfavorable evidence does not "trigger a reopening").  Further, the other evidence continues to establish that a bipolar disorder had its onset in 1995, many years after service separation.  There is no suggestion that the Veteran's psychiatric disability had its onset during service or was manifest in the initial post-service year.  In sum, the newly submitted evidence merely shows continued diagnoses of a bipolar disorder; it does not relate that disorder to service or to service-connected lumbar myositis.  

New and material evidence has not been received since the RO's August 1997 decision; thus, the claim of service connection for a psychiatric disability is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Left Knee

With regard to this issue, whether new and material evidence has been received to reopen the claim of service connection for a left knee disorder, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In a March 1995 rating decision, service connection for a left knee condition was denied.  It was noted that the Veteran was seen during service in February 1979 for complaints of knee pain after marching.  No diagnosis was made.  The knee pain was subsequently noted to have decreased and thereafter there were no further complaints of treatment for a left knee condition.  A post-service January 1995 VA examination diagnosed the Veteran as having left patellar tendinitis.  

The RO determined that the inservice left knee pain was a temporary condition which resolved with treatment and no permanent disability was shown at separation.  The current diagnosis was not related to the inservice condition (diagnosed as knee pain with no specific diagnosis), but rather due to post-service causes.  The Veteran appealed the RO's denial of service connection to the Board.  

Additional records were thereafter received.  An April 1990 report of Whitehall Laboratories showed that the Veteran complained of bilateral knee pain.  

A September 2000 Board decision denied service connection for a left knee disorder.  The Board noted that there were two inservice notations of knee pain; however, a left knee disorder was not diagnosed.  The first diagnosis of a left knee disability was in January 1995, on the VA examination (left patellar tendinitis).  However, the Board stated that the examiner did not indicate that this disorder was related to the Veteran's service.  The Board stated that there was no medical evidence of record which established a link between the current left knee disorder and service.  

The September 2000 Board decision, in which the Board denied service connection for a left knee disorder, is final.  38 U.S.C.A. § 7104(b).  

The pertinent newly received evidence includes an April 1990 report of Whitehall Laboratories showing that the Veteran complained of bilateral knee pain; a December 2005 report of Reinaldo J. Carreras, M.D., in which it was noted that the Veteran had knee arthralgias; a March 2008 VA record which noted that the Veteran had osteoarthosis involving the knee; and February 2009 x-rays reflecting a diagnosis of degenerative changes with small suprapatellar effusion.  

The new evidence includes new diagnoses of left knee disability.  These new diagnoses were not of record and were thereby not considered by the Board in September 2000.  As noted, there were inservice left knee complaints and there are now new diagnoses, including arthritis.  Thus, there were inservice clinical findings and there are new post-service diagnoses.  Accordingly, the Board finds that the low threshold described in Shade has been met and that VA's duty to assist has been triggered.  

Thus, there is sufficient evidence to warrant a reopening of the claim based on new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a psychiatric disorder is denied.  

The application to reopen the claim of service connection for a left knee disorder is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Left Knee

The claim of service connection for a left knee disorder has been reopened as set forth above.  Because the Board finds that the Shade test has been met, the Board finds that the Veteran must be afforded a VA examination to determine if  current left knee disability is etiologically related to service or to service-connected lumbar myositis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Right Knee

The service treatment records do not reflect a right knee disability.  However, the Veteran contends that he has had right knee problems since making a jump from a helicopter during service and as due to his low back disability.  

Post-service records shows that according to a November 1992 private report from "Whitehall," the Veteran was seen for mild right knee inflammation.  A November 1992 record from Whitehall Laboratories reflected right knee pain and mild inflammation.  In a December 2005 report of Reinaldo J. Carreras, M.D., it was noted that the Veteran had knee arthralgias.  In March 2008, VA records noted that the Veteran had osteoarthosis involving the knee.  February 2009 x-rays reflected a diagnosis of degenerative changes with small suprapatellar effusion.  

The Veteran has provided lay evidence of continuity of symptoms since service and assertions that his low back negatively impacts his right knee.  There is current evidence of right knee disability.  Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine if current right knee disability is etiologically related to service or to service-connected lumbar myositis.  

Accordingly, this matter is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right and/or left knee disability had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should comment on the in-service findings of left knee pain, the separation examination as to both knees, and the Veteran complaints of ongoing bilateral knee pain since service.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right and/or left knee disability is proximately due to, or the result of, the Veteran's service-connected lumbar myositis.

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right and/or left knee disability is permanently aggravated by the Veteran's service-connected lumbar myositis.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


